NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 371 of PCT/US12/47307 filed on 07/19/2012 which claims benefit to provisional application no. 61/510,632 filed on 07/22/2011.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed on 12/29/2021 has been considered.

Withdrawal of Rejections
The response and amendment filed on 12/29/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 102(b) as being anticipated by Niittynen and under 35 U.S.C. 103(a) as being obvious over Niittynen in view of Falk and Sprenger as indicated in the office action mailed on 06/17/2021. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendment. 

EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephonic interview with Christopher Jackson on 05/06/2022 at 01:28 p.m. (ET).
	The application has been amended as follows:

IN THE CLAIMS:
Claims 26 and 29 have been canceled.


Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitations of administering to the individual having an injured gastrointestinal tract a nutritional composition comprising a galacto-oligosaccharide (GOS) in a concentration of from 8 kg/1000 kg to 160 kg/1000 kg of the nutritional composition. The instant claims are based, at least in part, on the discovery that GOS interacts directly with innate processes within the gastrointestinal tract to stimulate preventative/healing functions. Example 21 demonstrates that GOS promotes several genes involved in the healing response (i.e., TFF3, MUC-2, and RELMb) which can improve the overall healing response through cellular healing, reduction of inflammation, and promoting improved barrier function.
	Secondary considerations of non-obviousness (Unexpected Results and Criticality of the Claimed Range, reproduced from Applicant’s remarks filed on 12/29/2021 merely for the purposes of clarity of the record): the administration of GOS in amounts of 8 kg/1000 kg to 160 kg/1000 kg of the nutritional composition demonstrate unexpected results that qualify as greater than expected results. As discussed in the present specification under Example 21, FIG. 2 shows the dose-dependency of the administration of GOS on induced expression of mucin-associated protein is selected from the group consisting of TFF3, MUC-2, and RELMb wherein a sharp increase when the dose is increased to 8 mg/mL (dose is equivalent to 8 kg/1000 kg). This significant increase is much larger than would be expected from the dose dependency (i.e., the dose was increased by 60% from 5 mg/mL to 8 mg/mL, but the fold induction appears to increase by more than 100%).
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
	Deguchi (Effects of β 1-4 Galacto-oligosaccharides Administration on Defecation of Healthy Volunteers with Constipation Tendency, 1997). Deguchi teaches a beverage containing 10.0 g/day of 4’-GOS for constipation treatment but does not teach an injured tract.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653